Ryland, Judge,
delivered the opinion of the court.
This was an action upon the transcript of a judgment rendered against Boyle and another, by the Commercial Court of' Cincinnati, Ohio. The defendant, Boyle, alone was served* with process, and he appeared and filed his answer. In this answer, he sets up a set-off against the plaintiff’s demand; does'not deny the judgment of the Commercial Court of Cincinnati, Ohio, but places his defence alone upon the set-off against the plaintiff. Upon the trial, the plaintiff produced the transcript of the judgment on which he declared, and offered the same in *496evidence. The defendant objected to its admission, because it was not properly certified. The court below overruled his objection, and admitted the transcript of the judgment. The defendant excepted, and brings the case here by appeal.
1. The only point relied on by the appellant for the reversal of the judgment, is the admission of the transcript in evidence. This must avail him nothing, no matter how imperfect or defective the certificate of authentication of the transcript may be. The only matter in issue between these parties is the set-off. This was an admission of the plaintiff’s demand, as contained in his petition. No proof was required on the part of the plaintiff. The burden of proof was on the defendant., He offered no evidence, and judgment was properly rendered below for the plaintiff.
The other judges concurring,
the judgment is affirmed.